Filed 6/4/14 P. v. Perea CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060222

v.                                                                       (Super.Ct.No. FWV1200397)

CHRISTOPHER EDWARD PEREA,                                                OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Stephan G.

Saleson, Judge. Affirmed.

         William D. Farber, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Christopher Perea is on probation for three years after pleading guilty

to possessing concentrated cannabis (Health & Saf. Code, § 11357, subd. (a)) for having




                                                             1
a marijuana “grow house” in his home.1 Defendant appeals from the trial court’s denial

of his motion to suppress evidence under Penal Code section 1538.5. We affirm the

judgment.

                                 FACTS AND PROCEDURE

       On February 17, 2012, police officers acted on a tip that the resident of

defendant’s house was growing marijuana and that a child was staying at the house. The

officers knocked on the front doors and windows of the house but there was no response.

The officers saw an open gate in the chain link fence separating the back yard from the

front yard, and went to see if they could contact someone in the back yard. Upon taking

5 to 10 steps into the back yard, the officers noticed a strong odor of marijuana coming

from inside the house. They saw an open window in the back of the house covered by a

thick white material and containing a vent leading into the house. They heard the sound

of large fans inside the house. The officers believed the house could be a “grow house”

and that people could be inside, who might begin to hide and destroy evidence once they

saw the officers. For this reason, and because they believed a child might be in danger

inside the house, they entered the house without a warrant. No one was inside. After

securing the house, the officers obtained a search warrant.

       After obtaining the search warrant, the officers found 968 marijuana plants, scales

with marijuana residue, pay and owe sheets, heat lamps, and large quantities of marijuana



       1 All section references are to the Health and Safety Code unless otherwise
indicated.


                                             2
in various states of preparation. They also found information indicating defendant lived

in the home.

       On February 27, 2013, the People filed an information charging defendant with

selling or transporting marijuana (§ 11360, subd. (a)) and possessing marijuana for sale

(§ 11359).

       On July 2, 2013, the court heard and denied defendant’s motion to suppress

evidence.

       On October 22, 2013, defendant entered into a plea bargain. He pled no contest to

a new charge, possessing concentrated cannabis, in exchange for the more serious

charges being dropped. On November 20, 2013, as agreed, he was placed on felony

probation for three years, with time served of 168 days. His conviction was to be reduced

to a misdemeanor under Penal Code section 17, subdivision (b), if he would commit no

further criminal violations for 22 months.

       This appeal followed.

                                       DISCUSSION


       We appointed counsel to represent defendant on appeal. After examination of the

record, counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal. 3d
436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court conduct an

independent review of the record. We offered defendant an opportunity to file a personal

supplemental brief, but he has not done so. Pursuant to the mandate of People v. Kelly



                                             3
(2006) 40 Cal. 4th 106, we have independently reviewed the record for potential error and

find no arguable issues.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                             RAMIREZ
                                                                                    P. J.


We concur:

HOLLENHORST
                           J.

RICHLI
                           J.




                                           4